Citation Nr: 9928065	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-19 647A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether a request for waiver of recovery of an overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $491.06 was timely filed.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran's period of active service has not been verified 
in connection with this appeal.  The appellant is the 
veteran's stepchild.  Her appeal ensues from a July 1998 
determination of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma.


REMAND

The issue before the Board of Veterans' Appeals (Board) is 
whether the appellant submitted a waiver request within 180 
days of being notified that an overpayment of Chapter 35 
benefits had been created.  An application for waiver of 
recovery of an overpayment of any benefit will be considered 
only if received within 180 days following the date of notice 
of the indebtedness and of the right to request a waiver, by 
the VA to the debtor.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.963(b)(2) (1998).

The record indicates that the RO notified the appellant on 
May 22, 1996, that her Chapter 35 educational assistance 
benefits had been reduced as a result of a reported change in 
her enrollment status.  This letter did not advise the 
veteran to take any action in response to the reduction.  In 
a Statement of the Case issued in October 1998, the RO 
indicated that it first notified the veteran of an 
overpayment that resulted from its May 1996 action by letter 
dated June 8, 1996.  The letter to which the RO referred is 
not currently contained in the claims folder.  In addition, 
there is no other contemporaneous evidence in the claims 
folder to corroborate that such notice was sent to the 
appellant at her proper address.  Inasmuch as this case 
hinges on whether the appellant's request for waiver was 
submitted in a timely manner, the Board finds that it is 
crucial to determine whether the RO sent the alleged letter 
to the appellant at the appropriate address and whether the 
letter informed the appellant of her appellate rights and the 
180 day time limit for filing a request for waiver.

The Board notes further, that the VA Office of Financial 
Policy has recent changed the procedures for waiver requests 
referred by VA Veterans Benefits Administration (VBA) Debt 
Management Center (DMC) to the Committee on Waivers and 
Compromises.  See OF Bulletin 99.GC1.04 (May 14, 1999).  The 
new instructions in any waiver decision involving a debt 
under the DMC's jurisdiction where timeliness of the waiver 
request is at issue are that the DMC is to provide: (1)  
verification in the form of a signed, written certification 
from DMC management identifying the date of dispatch of the 
initial notice of indebtedness and right to request waiver; 
(2)  a printout of the screen from the Centralized Accounts 
Receivable Online System (CAROLS) that indicates the date of 
dispatch of the DMC's initial notice to the debtor with a 
statement that explains the details of the screen and a copy 
of the type of form letter sent to the debtor; and (3)  a 
copy of any correspondence received from the debtor in 
response to the initial notice of indebtedness and right to 
request waiver.  The Committee is to make the written 
declaration, the CAROLS screen printout (with the statement 
of explanation), the copy of the VA form letter sent to the 
debtor, and the copy of the debtor's response a part of the 
permanent record.   

To ensure that the appellant is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

1.  The RO should, to the extent 
possible, obtain from the DMC (1)  
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; (2)  a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant; and (3)  a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver.  In the event that all or 
some of the above is unavailable, the RO 
should associate with the education 
folder some documentation/confirmation 
that indicates that a letter was sent to 
the appellant informing her of the 
overpayment in this case and her 
appellate rights regarding a request for 
waiver to her address of record at the 
time on June 8, 1996.

2.  Thereafter, the RO should review the 
additional evidence and readjudicate the 
timeliness of the request for waiver of 
recovery of the overpayment in this case.

The purpose of this REMAND is to develop further the 
appellant's claim, and the Board does not intimate any 
opinion, favorable or unfavorable, as to its merits. The 
appellant is free to submit any additional evidence she 
desires to have considered in 

connection with her current appeal.  However, no action is 
required unless she is otherwise notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











